Citation Nr: 1822044	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to service connection for cervical radiculopathy.

4.  Entitlement to service connection for lower extremity radiculopathy, claimed as sciatica.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for asthma.

REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that on his August 2010 application for benefits, the Veteran indicated that he was seeking service connection for sciatica and reported symptoms of tingling in his knees and legs. In the December 2011 rating decision, the RO noted that the Veteran was treated for neck pain and diagnosed with T2-4 radiculopathy during service and characterized his service connection claim for sciatica as one for thoracic radiculopathy.  However, sciatica is characterized by pain radiating from     the back into the buttock and along the posterior or lateral aspect of the lower limb, whereas thoracic radiculopathy involves disease of thoracic nerve roots resulting in pain in a band like distribution around the chest.  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY 1571, 1678 (32nd ed. 2012).  Accordingly, the Board has recharacterized the Veteran's service connection claim as one for lower extremity radiculopathy.  

The issues of entitlement to service connection for a bilateral hip disability, right ear hearing loss, lower extremity radiculopathy/sciatica, a skin disability, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial rating for tinnitus.

2.  Arthritis of the left shoulder was not shown in service or for many years thereafter, and the probative evidence is against a finding that a current left arm disability is related to service.

3.  The probative evidence of record is against a finding that cervical radiculopathy is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for establishing entitlement to service connection for a left arm disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, (2017).

3.  The criteria for establishing entitlement to service connection for cervical radiculopathy have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Tinnitus

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During the November 2016 Board hearing, the Veteran's representative stated on the record that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to an increased rating for tinnitus.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to that claim.  Accordingly, the Board finds that the Veteran has withdrawn his appeal with respect the issues of entitlement to an initial rating in excess of 10 percent for tinnitus. 

II.  Service Connection Claims

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during active service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

      Left Arm Disability

The Veteran seeks service connection for a left arm disability, which he asserts was incurred during service.  During the November 2016 Board hearing, the Veteran testified that during service, he fell about 15 to 20 feet off a ladder, injuring his left arm and shoulder.  He stated that he was in a sling "for the longest time" and given light duty for three months.  He also reported continued left upper extremity pain ever since.  

Service treatment records show that in July 1979, the Veteran reported soreness in his left shoulder and arm after falling from a ladder.  X-rays were negative, and the arm exhibited full range of motion.  The assessment was a contusion of the left shoulder, and the Veteran was placed on physical profile for 10 days.

Upon review of the record, the Board finds that the probative evidence of record is against a finding that a current left arm disability is related to service.  

Although the Veteran claims to have experienced continued left arm pain ever    since the in-service fall from a ladder, the Board finds that such assertions are not consistent with the evidence of record.  Despite seeking treatment for various other conditions, service treatment records show no additional complaints of left arm    pain after July 1979.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may         be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, on a June 1983 report of medical history, the Veteran denied any symptoms of painful, stiff, swollen or red joints; pain in     the extremities; or weakness.  Thereafter, the record shows no complaints of or treatment for left upper extremity symptoms until the Veteran filed his service connection claim in August 2010.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements made for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24,      25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is    an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between    the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran when weighing credibility).  

The Veteran underwent a VA examination in January 2016, during which he reported injuring his left shoulder carrying and lifting things during service. He reported current symptoms of difficulty moving his left shoulder overhead and reaching behind his back.  X-rays of the left shoulder and scapula showed a mildly widened acromioclavicular joint, minimal acromioclavicular joint degenerative changes, and probable calcific tendinopathy of the rotator cuff.  It was noted that physical examination findings were not in proportion to the Veteran's subjective reports of pain, which were indicative of a factitious disorder rather than pathology.  The examiner opined that a current left shoulder disability was less likely than not incurred in or caused by service.  In support of this, the examiner explained that the Veteran was treated for a contusion, which is a soft tissue injury, on one occasion in 1979, and there was no evidence of an injury to the joint or any chronic or recurring left shoulder condition.  The examiner also noted that Veteran reported post-service jobs which required a lot of arm, hand, and shoulder work, and he stated that he medically retired from civil service in 2000 after wrecking a forklift.  There is no competent opinion to the contrary.

Although the Veteran believes that a current left arm disability is related to service,    as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of musculoskeletal disabilities are matters not capable of lay observation and require medical expertise    to determine.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to a subsequently diagnosed arm disability is also a matter that requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain   he has experienced since his tour in the Persian Gulf, he is not competent    to testify to the fact that what he experienced in service and since service is the    same condition he is currently diagnosed with."). Thus, the opinion of the Veteran regarding the etiology of a current left arm disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a left arm disability is denied. 

      Cervical Radiculopathy

The Veteran seeks service connection for numbness and tingling in the arms,   which he asserts began during service. On his August 2010 application for benefits, the Veteran asserted that his symptoms of tingling and numbness were caused by exposure to methyl ethyl ketone (MEK) during service. However, in an April 2014 written statement, the Veteran asserted that his cervical radiculopathy began after falling from a ladder during service.    

Service treatment records show that in February 1981, the Veteran reported soreness in his neck, back, shoulders, and right arm. The assessment was right C6 radiculopathy and right T2-T4 radiculopathy. The Veteran was instructed to wear a cervical collar and placed on temporary restricted duty.  In March 1981, he stated that his pain had improved, but he remained on restricted duty through April 15, 1981.  In May 1981, the Veteran was involved in a motor vehicle accident, and 
x-rays of the cervical spine revealed no fracture, dislocation, degenerative changes, or bony or soft tissue abnormality.  

Upon review of the record, the Board finds that the probative evidence of record is against a finding that any current cervical radiculopathy is related to service.

Although the Veteran claims to have experienced continued upper extremity numbness and tingling ever since service, the Board finds that such assertions are not consistent with the evidence of record. Despite seeking treatment for various other conditions, service treatment records show no complaints of upper extremity numbness or tingling after March 1981. See AZ, 731 F.3d at 1315. On a June 1983 report of medical history, the Veteran denied any symptoms of numbness, tingling, weakness, paralysis, or pain in the extremities upon his discharge from active duty.  Thereafter, the record shows no complaints of or treatment for upper extremity numbness until the Veteran filed    his service connection claim in August 2010. The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements   made for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see     also Buchanan, 451 F.3d at 1337. 

The Veteran underwent a VA examination in January 2016, during which he reported recurring numbness in both arms. The VA examiner opined that that the Veteran's claimed upper extremity numbness was less likely than not incurred in or caused by service.  In support of this, the examiner indicated that the Veteran was diagnosed with right C6 and T2-T4 radiculopathy during service; however, he did not describe   a T2-T4 radiculopathy during the VA examination.  Although the Veteran did describe a C6 radiculopathy in regards to dermatomal distribution, an EMG of           the right upper extremity was normal.  The examiner further noted that that the Veteran reported retiring from civil service after a forklift accident, and there was     no evidence of record indicating that the Veteran had a chronic or recurring problem 
with radiculopathy upon his discharge from active duty in 1983. There is no competent opinion to the contrary.

Although the Veteran believes that he has cervical radiculopathy which is related  to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau, 492 F.3d at 1376-77. In this regard, the diagnosis and etiology of neurological disabilities are matters not capable of lay observation and require medical expertise to determine. Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to a subsequently diagnosed neurological disability    is also a matter that requires medical expertise to determine. See Clyburn, 12 Vet. App. at 301. Thus, the opinion of the Veteran regarding the etiology of his claimed cervical radiculopathy is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for cervical radiculopathy is denied. 


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

Service connection for a left arm disability is denied.

Service connection for cervical radiculopathy is denied.


REMAND

After a supplemental statement of the case (SSOC) was issued in August 2016, the RO obtained the Veteran's VA treatment records, which contain records relevant    to his service connection claims for a bilateral hip disability, right ear hearing loss, lower extremity radiculopathy/sciatica, a skin disability, and asthma. Therefore, a remand is necessary for AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 19.31 (2017).

During a June 2011 VA audiological examination, the Veteran reported currently taking medication for asthma. Additionally, an April 2012 VA treatment record shows that when the Veteran sought to establish care at VA, he reported receiving private medical treatment at the Berryville Medical Center.  On remand, the AOJ should attempt to obtain records of treatment from the Berryville Medical Center and the treatment provider who apparently diagnosed and treated the Veteran for asthma prior to June 2011.  

With respect to the service connection claim for right ear hearing loss, the Veteran underwent a VA examination in June 2011.  The examiner opined that the Veteran's right ear hearing loss was less likely than not related to service because the Veteran had conductive hearing loss, which is not caused by noise exposure.  However, an April 2016 VA treatment record shows a diagnosis of bilateral mixed conductive and sensorineural hearing loss.  Therefore, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  

With respect to the service connection claim for a skin disability, the Veteran underwent a VA examination in January 2016. The examiner observed a slightly spotty, erythemic rash on the nose consistent with acne rosacea and opined that        a current skin disability was less likely than not related to service. Thereafter, an April 2016 VA treatment record shows that the Veteran reported an intermittent rash on the face, trunk, and upper extremities, and a biopsy revealed superficial perivascular lymphocytic dermatitis with rare eosinophils.  As such, the Board   finds that a remand is necessary in order to obtain a supplemental addressing that diagnosis.

With respect to the Veteran's service connection claim for hypertension, the Veteran testified during the November 2016 Board hearing that he believed his hypertension was due to his nervousness.  In a November 2017 rating decision, service connection was subsequently granted for posttraumatic stress disorder (PTSD).  Accordingly, the Board finds that a medical opinion should be obtained with respect to the question of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records      are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for asthma and/or prescribed him asthma medication prior to June 2011. After securing any necessary releases, the AOJ should request any relevant records identified, to specifically include treatment records from the Berryville Medical Center.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified           of such.

2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should obtain another opinion with respect to the Veteran's service connection 
claim for right ear hearing loss.  If an examination is deemed necessary to respond the question, one should      be scheduled.

After a review of the claims file, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was incurred in or caused by service.  A complete rationale for all opinions must be provided. The examiner's opinion should reflect consideration of the April 2016 VA treatment record showing a diagnosis         of mixed conductive and sensorineural hearing loss.

3.  The AOJ should obtain another opinion with respect    to the Veteran's service connection claim for a skin disability.  If another examination is deemed necessary       to respond the question, one should be scheduled.

After a review of the claims file, the examiner should provide an opinion as to whether it at least as likely as    not (50 percent probability or greater) that any current skin disability, including, but not limited to, superficial perivascular lymphocytic dermatitis with rare eosinophils, was incurred in or caused by service. A complete rationale for all opinions must be provided. The examiner's opinion 
should reflect consideration of the April 2016 VA treatment record showing complaints of an intermittent rash on the face, trunk, and upper extremities and a biopsy revealing superficial perivascular lymphocytic dermatitis with rare eosinophils.

4.  The AOJ should obtain an opinion with respect to    the Veteran's secondary service connection claim for hypertension.  If an examination is deemed necessary      to respond the question, one should be scheduled.

After a review of the claims file, the examiner should provide an opinion as to whether it at least as likely as   not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated (worsened beyond normal progression) by his service-connected PTSD.         If the examiner concludes that the hypertension was aggravated by PTSD, the examiner should attempt to quantify the degree of worsening of the hypertension beyond its baseline level that is due to the PTSD. A complete rationale for all opinions must be provided.  

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for service connection for lower extremity radiculopathy, a bilateral hip disability, right ear hearing loss, a skin disability, hypertension, and asthma should   be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


